Exhibit 10.4

IRON MOUNTAIN INCORPORATED

Compensation Plan for Non-Employee Directors

Restatement Date

May 25, 2006

 

Eligibility

All non-employee Directors

 

Annual Retainer

$20,000 per year (paid in quarterly installments)

 

Meeting Fees

$1,500 per committee meeting and/or quarterly Board meeting attended live or
$750 by teleconference (paid quarterly)

 

Chairperson Fees

$5,000 per year retainer (paid in quarterly installments) for acting as
Chairperson of the Executive, Governance or Compensation Committee; $20,000 per
year retainer (paid in quarterly installments) for acting as Chairperson of the
Audit Committee; $25,000 per year retainer (paid in quarterly installments) for
acting as the “lead” Director

 

Meeting Expenses

Reimbursement for all normal travel expenses to attend meeting (paid quarterly)

 

Group Insurance Benefits

Iron Mountain’s group medical and dental benefits (single or family) are
available to non-employee Directors, but they pay the full premium; life, AD&D,
STD and LTD insurance are not available to non-employee Directors

 

Amount of Options

Non-qualified Stock options to be equal to $75,000 per year of Black Scholes
value

 

Timing of Option Grants

Stock options granted to all non-employee Directors on initial Restatement Date
and at the first Board meeting following Iron Mountain’s annual meeting
(generally the fourth Tuesday of May each year); newly elected non-employee
Directors receive grant on the date of their election

 

Vesting of Options

Options vest 100% on one year anniversary of grant (or, if earlier, the annual
meeting of Iron Mountain that is closest to the one year anniversary)

 

Exercise Price of Options

Fair market value on date of grant

 

Terms of Options

10 years

 

 


--------------------------------------------------------------------------------

 

 

Cessation of Service as

Vested options must be exercised within 60 days

a Director

by a non-employee Director or his beneficiary

 

Restrictions on Resale

None

 

Restrictions on Transfer

Options may not be transferred (except upon death)

 

SEC Considerations

Options will generally be granted under the Iron Mountain Incorporated 2002
Stock Incentive Plan (but may be granted under the Iron Mountain Incorporated
1997 Stock Incentive Plan), the shares of each of which are registered on Form
S-8; insider trading restrictions and short-swing profit rules of the Securities
Exchange Act of 1934 apply

 

Shareholder Approval

Not required

 

Source of Shares

Treasury shares or authorized, but unissued shares will be used for options

 

Taxation of Options

Non-employee Directors pay ordinary income tax (and SECA tax) at time of
exercise on spread between exercise price and fair market value on date of
exercise; Iron Mountain gets a corresponding tax deduction at that time

 

 

 

 

 

 